Case 19-40478-JMM        Doc 50    Filed 07/09/19 Entered 07/09/19 11:58:59             Desc Main
                                   Document     Page 1 of 4


Kathleen A. McCallister
Chapter 13 Trustee
P.O. Box 1150
Meridian, ID 83680
(208) 922-5100 - Telephone
(208) 922-5599 - Facsimile
kam@kam13trustee.com

                         UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF IDAHO


 IN RE:                                                CHAPTER 13

 DUSTIN JADE WELLS                                     CASE NO. 19-40478-JMM


      TRUSTEE’S STATEMENT IN SUPPORT OF MOTIONS FOR 2004 EXAMS
                    DOCKETS NO. 26, 27, 28, 29, AND 30

       NOW COMES Kathleen A. McCallister, the standing Chapter 13 Trustee for the United
States Bankruptcy Court for the District of Idaho and Statement in support of the Motions for 2004
exams docket no. 26- 30 states as follows:
        1. Debtor filed for Chapter 13 relief on May 17, 2019. Debtor is currently married, though
his spouse has elected not to join him in this proceeding.
        2. Idaho is a community property state and Trustee requires information about the assets
owned by the community. In order to prove feasibility of the Debtor’s plan as proposed, Trustee
seeks information about Mr. Wells’ financial condition which includes his income and expenses.
Mr. Wells intends to fund his plan primarily with contributions from his parents, Richard and
Marsha Wells.
        3. Prior to filing this case the Debtor and his spouse, Stephanie Diane Wells, were sued
by Box Canyon Dairy (BCD) for the sum of $742,465.61. Of said sums, it is alleged that $708,944
were owed as a result of monies that were fraudulently taken from the accounts of BCD while
Stephanie Wells was its chief financial officer. The majority of the funds are alleged to have been
used to pay a Discover card account ending in 0438 which is a joint account owned by Steven and
Marilee Allison and on which Stephanie Diane Wells was an authorized user. Mr. and Mrs. Allison
are Stephanie Wells’ parents. Per the allegations, the total payments made to Discover from the
Box Canyon Dairy account totaled $461,586.43.
Case 19-40478-JMM        Doc 50     Filed 07/09/19 Entered 07/09/19 11:58:59             Desc Main
                                    Document     Page 2 of 4


        4. As of today’s date, unsecured claims have been filed by BCD totaling $871,292.10.
This is roughly twice the allowed unsecured debt limit in a Chapter 13 proceeding. Although
Debtor lists the debt owed to BCD as contingent, unliquidated and disputed, as of today’s date no
claim objections have been filed. Dustin Wells does not appear to be eligible for a Chapter 13
proceeding at this time. The debts owed to BCD will need to be decided so that Trustee and the
court can better determine if Mr. Wells is statutorily eligible to proceed in a Chapter 13 case.
        5. At the 341 Meeting of Creditors conducted on June 20, 2019, Mr. Wells was unable to
testify about any of the information contained on Schedule C of his tax return regarding his rodeo
and horse training business. He indicated he did not understand or review the tax returns and only
signed them when he was told to. Debtor testified that Marilee Allison prepared the tax returns.
        6. Due to several discrepancies in the values listed for assets on Debtor’s depreciation
schedules provided to the Trustee and the values listed on Schedule B, an examination of the
Debtor’s spouse and Marilee Allison would be appropriate and necessary to find out who valued
Debtor’s assets on the depreciation schedules, determine which values may be correct, and to
determine how the values listed were arrived at.
        7. Mr. Wells was not sure if his minor children had any bank accounts held jointly with
their grandparents or where any funds in those accounts would have come from.
        8. Trustee has been advised that on or about April 22, 2019 a criminal complaint was filed
against Stephanie Dianne Wells containing 19 counts of grand theft with the total amount alleged
to have been stolen being in excess of $400,000. Trustee has no intention to ask Mrs. Wells any
privileged questions but merely to inquire about marital assets.
        9. Mrs. Wells is alleged to have made payments on a Discover card in the names of her
parents totaling $461,586.43 from funds that belonged to BCD. There is a factual issue as to
whether the purchases on that card were made by the Allison’s or Stephanie Diane Wells that could
be cleared up with the testimony of Mr. and Mrs. Allison.
        10. If Mrs. Wells made charges to her Discover card amounting to $461,586.43 it would
bring into question what, if anything, was purchased by Debtor or co-Debtor with those funds to
verify if Debtor has listed all of the community assets and whether any fraudulent or preferential
transfers were made.
        11. Debtor lists his mother-in-law, Marilee Allison, as a creditor in this case with a debt
owed to her in the amount of $61,635.09, and further lists that she received payments towards this
Case 19-40478-JMM         Doc 50    Filed 07/09/19 Entered 07/09/19 11:58:59              Desc Main
                                    Document     Page 3 of 4


debt of $9,160 in the year prior to filing. Trustee would like additional information on the nature
of this debt including, but not limited to, when it was incurred and where the funds were spent. As
of today’s date Mrs. Allison has not filed a claim in this case.
         12. Debtor and or his spouse are alleged to have borrowed $217,000 on various dates
from BCD, in addition to the proceeds received from the sale of their prior real property. Debtor
did not seem to know how those funds were used other than to purchase fencing materials. Trustee
is hoping that those individuals handling the Debtor’s financial affairs at the time might be able to
provide more information.
         13. Mr. Wells’ parents opened a checking account at Farmer’s Bank on or about January
19, 2019 which they allowed the Debtor to use for deposits and expenditures. Debtor was removed
as a signer on this account on May 23, 2019. It is not clear from the bank statements as to when
Dustin Wells began using that account, what deposits were from funds of his and his spouse, or
what deposits were made by his parents. Thus, Trustee is currently unable to determine what
Debtor did with funds received in the 90 days prior to filing and what creditors, if any, were paid.
         14. Given the issues at hand, it appears that this case would require testimony from the
parties listed regarding, but not limited to, the value and the identity of the community assets, the
funding for the Debtor’s proposed plan, whether the Discover card charges were made by
Stephanie Wells or the Allison’s and what became of any assets acquired from those charges,
where and when certain proceeds from the sale of property and from loans were expended, and
whose funds were deposited into Richard and Marsha Wells’ checking account and on whose
behalf were they paid out.
         Wherefore Trustee supports the motions of Box Canyon Dairy for 2004 exams of
Stephanie Diane Wells, Richard and Marsha Wells, and Steven and Marilee Allison and
respectfully requests that the court allow the examinations to take place at a time and date agreeable
to all parties.

        DATED: July 9, 2019

                                                      /s/ Kathleen McCallister__
                                                      Kathleen McCallister, Trustee
Case 19-40478-JMM       Doc 50    Filed 07/09/19 Entered 07/09/19 11:58:59          Desc Main
                                  Document     Page 4 of 4




                                     CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 9, 2019, I filed the foregoing electronically through
the CM/ECF system, which caused the following parties or counsel to be served by electronic
means, as more fully reflected on the Notice of Electronic Filing:

Office of the U.S. Trustee
ustp.region18.bs.ecf@usdoj.gov

PAUL ROSS
Attorney at Law
paul@idbankruptcylaw.com

F Matthew Stoppello
matt@stoppellolaw.com


      AND I FURTHER CERTIFY that on such date I served the foregoing on the following
non CM/ECF Registered Participants in the manner indicated:

       Via first class mail, postage prepaid addressed as follows:

DUSTIN JADE WELLS
582 SOUTH 100 WEST
JEROME, ID 83338


                                                     /s/ Kathleen McCallister
                                                    Kathleen McCallister, Trustee
